Cline, Judge:
The appeals listed in Schedule A, hereto attached and made a part hereof, are collector’s appeals for reappraisement of phonograph records imported from Mexico. The merchandise was. invoiced, entered, and appraised at $0.62 apiece.
At the trial counsel for the Government stated:
Mb. Vitale: Now the Government offers to stipulate with counsel for the defendant that in each of these appeals which have been consolidated for trial the export value of the imported merchandise at the time of exportation of such merchandise to the United States at which such and similar merchandise was. freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course-of trade for exportation to the United States is the invoiced, entered, and appraised value plus 3 pesos per case for packing, tax included, and that there was. no other higher foreign value for such or similar merchandise.
Mb. Tuttle : That is agreeable, Your Honor.
On the agreed facts I find tlie export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved and that such value is the invoiced, entered, and appraised value, plus 3. pesos per case for packing, tax included.
Judgment will be rendered accordingly.